Exhibit 10.3

 

ARAMARK 2005 DEFERRED COMPENSATION PLAN

 

FOR DIRECTORS

 

SECTION 1. GENERAL; DEFINITIONS.

 

For purposes of this ARAMARK Deferred Compensation Plan for Directors, the
following terms are defined as set forth below:

 

a. “Board” means the Board of Directors of the Company.

 

b. “Change in Control” means the occurrence of any of the following events:

 

(i) any Person (as such term is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended, or any successor thereto, other
than (A) a Person holding securities representing 10% or more of the combined
voting power of the Company’s outstanding securities as of the date that the
Company completes an initial public offering of its class B common stock (a
“Pre-Existing Shareholder”) or a transferee of a Pre-Existing Shareholder
receiving securities of the Company by reason of the death of the Pre-Existing
Shareholder pursuant to the terms of a will or trust or through intestacy, (B)
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or (C) any company owned, directly or indirectly,
by the shareholders of the Company in substantially the same proportions as
their ownership of shares of the Company), becomes the Beneficial Owner,
directly or indirectly, of securities of the Company, representing (I) 35% or
more of the combined voting power of the Company’s then-outstanding securities
and (II) more of the combined voting power of the Company’s then-outstanding
securities than the Pre-Existing Shareholders in the aggregate;

 

(ii) during any period of twelve consecutive months (not including any period
prior to the date that the Company completes an initial public offering of its
class B common stock), individuals who at the beginning of such period
constitute the Board, and any new director (other than a director nominated by
any Person (other than the Company) who publicly announces an intention to take
or to consider taking actions (including, but not limited to, an actual or
threatened proxy contest) which if consummated would constitute a Change in
Control under (i), (iii) or (iv) of this Section 1(b)) whose election or
appointment by the Board or nomination for election by the Company’s
shareholders was approved in advance by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;



--------------------------------------------------------------------------------

(iii) the consummation of any transaction or series of transactions resulting in
a merger or consolidation in which the Company is involved, other than a merger
or consolidation which would result in the shareholders of the Company
immediately prior thereto continuing to own (either by remaining outstanding or
by being converted into voting securities of the surviving entity), in the same
proportion as immediately prior to the transaction(s), more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or

 

(iv) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all (i.e., more than 51%, measured by fair
market value) of the Company’s assets;

 

but only to the extent that, in each of the foregoing instances, such event or
events constitutes a “Change in Control Event” pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended.

 

c. “Committee” means the Human Resources Committee of the Board, or such other
committee as may be appointed by the Board.

 

d. “Company” means ARAMARK Corporation, a Delaware Corporation.

 

e. “Deferral Program” means this ARAMARK Deferred Compensation Plan for
Directors, as amended from time to time.

 

f. “Deferred Cash Account” means the unfunded deferred compensation account
established by the Company pursuant to the Deferral Program in accordance with
an election by the Director to defer Fees and receive deferred cash compensation
hereunder.

 

g. “Deferred Stock Account” means the unfunded deferred compensation account
established by the Company pursuant to the Deferral Program in accordance with
an election by the Director to defer Fees and receive deferred compensation
hereunder, measured by and payable in Shares.

 

h. “Director” means a member of the Board who is not an employee of the Company
or any affiliate.

 

i. “Equity Incentive Plan” means the ARAMARK 2001 Equity Incentive Plan, as
amended from time to time.

 

j. “Fair Market Value” means, on a given date, (i) if there should be a public
market for the Shares on such date, the closing price of such Shares as reported
on such date on the composite tape of the principal national securities exchange
on which such Shares are listed or admitted to trading, or, if such Shares are
not listed or admitted on any national securities exchange, the closing price of
such Shares on such date as quoted on the National Association of Securities
Dealers Automated Quotation System (or such market in which such price is
regularly quoted) (the “NASDAQ”), or, if no sale of such Shares

 

2



--------------------------------------------------------------------------------

shall have been reported on the composite tape of any national securities
exchange or quoted on the NASDAQ on such date, then the immediately preceding
date on which sales of such Shares have been so reported or quoted shall be
used; and (ii) if there should not be a public market for the Shares on such
date, the Fair Market Value shall be the value established by the Committee in
good faith.

 

k. “Fees” means amounts earned by the Director for serving as a member of the
Board or any committee of the Board, but does not include grants of options to
purchase shares of the Company’s common stock.

 

l. “Share” means a share of the Class A common stock of the Company; provided
that, following termination of a Director’s service as a Director, “Share” means
a share of the Class B common stock of the Company.

 

m. “Unit” means the unfunded, unsecured right of the Director to receive a
Share.

 

n. “Year” means the period commencing on each January 1 and ending on each
December 31.

 

SECTION 2. ELECTION TO DEFER.

 

a. The Director may elect, on or before the last day of the immediately
preceding Year to irrevocably defer payment of all or a specified part of the
Fees earned during a Year following such election. Any person who shall become a
Director during any Year, and who was not a Director on the last day of the
immediately preceding Year, may elect, before the Director’s term begins and
pursuant to Committee rules and procedures, to irrevocably defer payment of all
or a specified part of the Fees earned during the remainder of such Year. Any
Fees deferred pursuant to this Section 2(a) shall be paid to the Director at the
time and in the manner specified in Section 4 hereof, as designated by the
Director.

 

b. The election by the Director to participate in the Deferral Program and the
time and manner of payment shall be designated by submitting an election in the
form attached hereto as Appendix A, or any alternate form as may be approved by
the Committee, to the Secretary of the Company (or a delegate).

 

SECTION 3. DEFERRED COMPENSATION ACCOUNTS.

 

a. The Company shall maintain separate accounts for the Fees deferred by each
Director, based on the elections each Director has made. Amounts credited to the
Director’s Deferred Cash Account shall be expressed in cash. Amounts credited to
the Director’s Deferred Stock Account shall be expressed in Units.

 

b. If the Director elects to defer Fees into the Director’s Deferred Cash
Account, those deferred Fees shall be credited to the Director’s Deferred Cash
Account on the last trading day of the fiscal quarter with respect to which the
Fees would otherwise have been payable, expressed in cash.

 

3



--------------------------------------------------------------------------------

c. If the Director elects to defer Fees into the Director’s Deferred Stock
Account, those deferred Fees shall be credited to the Director’s Deferred Stock
Account on the last trading day of the fiscal quarter with respect to which the
Fees would otherwise have been payable, expressed as a number of Units. Where
such Fees were otherwise payable in cash, the number of Units credited to the
Director’s Deferred Stock Account with respect to those deferred Fees shall be
calculated by dividing the amount of the deferred Fees by the Fair Market Value
of the Shares on that date.

 

d. Amounts credited to the Director’s Deferred Cash Account shall be credited
with deemed earnings at a rate prescribed by the Committee from time to time and
pursuant to Committee rules and procedures.

 

e. The Committee shall credit, on the date that any dividends are paid with
respect to the Shares, the Director’s Deferred Stock Account with an additional
number of Units equal to the product of (x) the amount of any dividend paid on a
Share, multiplied by (y) the quotient of (1) the number of Units held in the
relevant Director’s Deferred Stock Account on the record date of such dividend,
divided by (2) the Fair Market Value of a Share on the dividend payment date.

 

SECTION 4. PAYMENT OF DEFERRED COMPENSATION.

 

a. The Director’s Deferred Cash Account and Deferred Stock Account shall be
payable as the Director’s election shall provide. Distributions of any Year’s
deferrals shall begin as soon as practicable following the third anniversary of
the last day of the Year in which deferred Fees would otherwise have been
payable to the Director, unless a later date is elected by the Director at the
time of such Director’s initial deferral election. The total amounts credited to
the Director’s Deferred Cash Account shall be paid in cash, and the total number
of Units credited to the Director’s Deferred Stock Account shall be paid as the
same number of Shares, pursuant to and subject to the terms of the Equity
Incentive Plan.

 

b. The Director shall have the right to designate one or more beneficiaries who
will succeed to the Director’s right to receive payments hereunder in the event
of the Director’s death. Upon the death of a Director, the entire account
balance of the Director’s Deferred Cash Account and Deferred Stock Account shall
be paid to the designated beneficiaries in accordance with Section 4(a). In case
of a failure of designation or the death of a designated beneficiary without a
designated successor, the amounts otherwise payable to such beneficiary shall be
payable to the Director’s estate. No designation of beneficiary or change in
beneficiary shall be valid unless in writing signed by the Director and
addressed to the Secretary of the Company (or a delegate).

 

SECTION 5. ADMINISTRATION; INTERPRETATION.

 

a. The Deferral Program shall be administered by the Committee, which may
delegate its duties and powers in whole or in part as it determines. The
Committee is authorized to interpret the Deferral Program, to establish, amend
and rescind any rules and procedures

 

4



--------------------------------------------------------------------------------

relating to the Deferral Program, and to make any other determinations that it
deems necessary or desirable for the administration of the Deferral Program. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Deferral Program in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Deferral Program, as described herein,
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on all parties concerned (including without limitation Directors and
their beneficiaries or successors).

 

b. Except to the extent required by law, the right of any Director or any
beneficiary to any amounts hereunder shall not be subject in any manner to
attachment or other legal process for the debts of such Director or beneficiary,
and any such payment shall not be subject to alienation, sale, transfer
assignment or encumbrance.

 

c. Units credited to the Director’s Deferred Stock Account shall be subject to
adjustment by the Committee in a manner consistent with Section 9 of the Equity
Incentive Plan (Adjustments Upon Certain Events). The total number of Shares
distributable under the Deferral Program is subject to the total number of
Shares available for awards under the Equity Incentive Plan. Following
termination of the Director’s services as a Director, any Units then credited to
the Director’s Deferred Stock Account that relate to the Class A common stock of
the Company shall be adjusted to relate to the Class B common stock of the
Company.

 

d. The Deferral Program constitutes an unfunded plan of deferred compensation.
No separate fund or trust shall be created or moneys set aside on account of
Director deferrals. Nothing contained herein shall be deemed to create a trust
of any kind or any fiduciary relationship. To the extent that any person
acquires a right to receive payments from the Company under the Deferral
Program, such right shall be no greater than the right of any unsecured general
creditor of the Company.

 

SECTION 6. MISCELLANEOUS.

 

a. The Deferral Program may be amended or suspended in whole or in part from
time to time by the Committee or the Board, and may be terminated in whole or in
part by the Board, except that no amendment, suspension, or termination shall
apply (i) without shareholder approval if such approval is required by
applicable law, or (ii) if it would materially, adversely affect amounts
previously credited to the Director’s Deferred Cash Account and Deferred Stock
Account without the Director’s (or beneficiary’s) consent. In the event the
Deferral Program is terminated by the Board, all outstanding amounts credited to
the Deferred Cash Account and Deferred Stock Account of the Director shall be
distributed in a lump sum or in installments, in the same manner as the Director
would have received payments if the Deferral Program had continued.

 

b. The Deferral Program shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws.

 

5



--------------------------------------------------------------------------------

c. In the event of a Change in Control, all amounts contained in the Director’s
Deferred Cash Account and Deferred Stock Account shall be distributed in a lump
sum or in installments, as the Director’s initial deferral election has
provided, commencing within thirty days after the occurrence of a Change in
Control.

 

d. If any provision of the Deferral Program is held invalid or unenforceable,
the invalidity or unenforceability shall not affect the remaining parts of the
Deferral Program, and the Deferral Program shall be enforced and construed as if
such provision had not been included.

 

e. Notwithstanding anything in the Deferral Program to the contrary, any
payments hereunder that would be subject to the additional income tax imposed by
Section 409A of the Internal Revenue Code of 1986, as amended shall be deferred
until the earliest date that such payments may be made without the imposition of
such tax.

 

f. The Deferral Program shall be effective as of January 1, 2005.

 

6



--------------------------------------------------------------------------------

APPENDIX A

 

LOGO [g57875image001.jpg]  

2005 Deferred Compensation Plan for Directors

Authorization and Payment Election

   

 

Social Security No.

--------------------------------------------------------------------------------

  

Name (Last, First, Middle Initial)

--------------------------------------------------------------------------------

   Birth Date


--------------------------------------------------------------------------------

   Business Telephone


--------------------------------------------------------------------------------

   Home Telephone


--------------------------------------------------------------------------------

Home Address:

                   

 

1. DEFERRAL ELECTION

(Minimum is $5,000 in EACH category)

  

2. PAYMENT ELECTION*

(Note: Installments may be paid out up to 10 years)

¨ Cash-Based Deferral   

¨ Amount:

$                    

  

¨ Upon Termination of Board Service

¨ On the following     Date:              (month)               (year)    

  

¨ Lump Sum

¨ Installments -Number of years             

               Note: Installments may be paid out up to 10 years    
¨ Stock-Based Deferral   

¨ Amount:

$                    

  

¨ Upon Termination of Board Service

¨ On the following    Date:             (month)              (year)    

    

 

3.      Payment Upon Death *

   In the event of my death, any unpaid cash-based and stock- based deferral
accounts will be paid to my beneficiary as indicated below.    Will be Paid in
Lump Sum

4.      Change in Control

   In the event of a Change in Control (as defined in the 2005 Deferred
Compensation Plan document), I wish my unpaid cash-based and stock-based
deferral accounts to be paid to me as indicated.   

¨ Lump Sum

¨ Installments - Number of years             

Note: Installments may be paid out up to 10 years    

 

* Minimum deferral period is three years following the last day of the calendar
year in which deferred fees would otherwise have been payable. Payment will
start as soon as administratively possible.

 

Beneficiary Designation: Indicate name, relationship, Social Security number and
address of your beneficiary on line below:

 

--------------------------------------------------------------------------------

I have read and I understand the terms and conditions of my deferral as set
forth in this agreement. By signing this agreement, I hereby elect to defer and
to receive payment of my deferral, plus interest, as indicated above. I
UNDERSTAND THAT THIS ELECTION OF DEFERRAL, PAYMENT DATE AND FORM IS SUBJECT TO
APPROVAL BY THE COMPANY AND I FURTHER UNDERSTAND THAT THE AMOUNT OF DEFERRAL,
AND THE TIMING AND METHOD OF THE PAYMENT ELECTIONS I MAKE CANNOT BE ALTERED. I
also acknowledge that the Corporate Governance and Human Resources Committee (or
its delegate or successor) has complete discretion to administer and interpret
the plan. Please sign, date, and return this form to ARAMARK Human Resources
Services, ARAMARK Tower, 1101 Market Street, 6h Floor, Philadelphia, PA 19107.
An approved copy will be returned to you.

 

 

--------------------------------------------------------------------------------

Signature

 

--------------------------------------------------------------------------------

Date

 

--------------------------------------------------------------------------------

Approval

 

5/05        Deferred Compensation Plan for Directors